Citation Nr: 1123421	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-37 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to February 26, 2009 and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, V.S., and  M.V.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD and assigned a 30 percent disability rating effective January 6, 2006.  The Veteran perfected an appeal of the assigned rating.  

In March 2011, the RO denied the Veteran's claim for an increased initial rating in excess of 30 percent, and granted an increased rating for PTSD from 30 percent to 50 percent effective February 26, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2011, the Veteran, his wife, and his Vet Center counselor, testified at a Travel Board hearing before the undersigned Veterans Law Judge in Seattle, Washington; a transcript of that hearing is associated with the claims file.

The issues of individual unemployability due to PTSD and an earlier effective date for PTSD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran testified at the April 2011 Travel Board hearing that he has not worked since the early to mid 1990s due to his symptoms of PTSD.  In July 2010, the Veteran's wife wrote a letter to the President of the United States concerning the Veteran's inability to work.  In that letter, it appears as though the Veteran may possibly be receiving benefits from the Social Security Administration (SSA).  In this regard, the spouse states that she and the Veteran were both disabled, but that she did not have enough credits to receive disability benefits.  

The Board notes that eligibility for Social Security disability benefits is dependent in part on the number of credits the person has received based on having past earnings from employment.  The fact that the spouse indicated that she and the Veteran were both disabled but that she was not eligible to receive disability benefits suggests the possibility that the Veteran does in fact receive Social Security benefits.  However, the claims file does not reflect that an inquiry into whether or not the Veteran is receiving such benefits has been made.  Accordingly, the RO should inquire whether or not the Veteran is receiving such benefits.  If the Veteran indicates that he is receiving SSA benefits, efforts to obtain SSA records are required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

In addition, at the April 2011 Travel Board hearing, the Veteran testified that the necessary development has not been performed in regards to obtaining all of his treatment records pertaining to the claim on appeal.  Specifically, he stated that he has sought psychiatric or mental health treatment from the following:  Dr. H, a private psychiatrist; M.V., a social worker and individual and group counselor at the Seattle Vet Center; and Dr. B., a VA psychiatrist.  The Veteran testified that he has been treated by his private psychiatrist, Dr. H., for medication management for the last five years.  In regards to M.V. at the Seattle Vet Center, the Veteran testified that he has been attending in individual and group counseling sessions with her for the last five years.  In regards to Dr. B., a VA psychiatrist, the Veteran stated he initially began seeing him in 2006, however, because he was also being treated by a private psychiatrist, Dr. B. stated that he no longer needed to see the Veteran.  A review of the record shows that private treatment records have been received from Dr. H. dated from January 2006 to March 2011.  Vet Center treatment records have been received from M.V. dating from December 2005 to September 2009; and VA psychiatric treatment records have been received from Dr. B. dated January to April 2006.  

The Board notes, however, that in a claim for unemployability benefits dated in December 2010, the Veteran reported that he had been hospitalized at the Providence Hospital from November 26-27, 2010, for an anxiety attack.  He also reported having treatment from Katherine L. Byron, N.P.  Records from those health care providers have not yet been obtained.  Accordingly, the RO should advise the Veteran of the VA and private treatment records that have been received and which are currently associated with the claims folder.  The RO should then inquire as to whether there are any outstanding treatment records that need to be obtained.  The RO should obtain any indicated VA and/or private treatment records and associate them with the claims folder.  

The Board notes that the last VA examination concerning the condition on appeal is dated November 2009, is almost two years old.  The Board also notes that the Veteran testified that he did not wish to undergo a further examination for this purpose of this claim due to the high anxiety he experiences at the examinations and far distance that he had to travel to attend such examinations.  Significantly, however, the Veteran has testified that the prior QTC examinations of record did not accurately reflect his PTSD disability because some of the answers given by him during the examinations were incorrect due to his lack of knowledge or familiarity with the terminology used by the examiners.  Thus, another examination is necessary to ascertain an accurate assessment of the severity of the disability.  Accordingly, the RO schedule the Veteran for a VA examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

Lastly, during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the appellant was provided in January 2006 with notice of what type of information and evidence was needed to substantiate his claim for service connection, but he was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Since the Board is remanding this issue for other matters, it is reasonable for the RO to give additional VCAA notice to comply with Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

2. The RO/AMC should contact the Veteran to clarify whether or not he is receiving SSA benefits.  If so, SSA should be contacted, and all SSA records associated with any grant or denial of disability benefits to the Veteran should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3. The RO should ask the Veteran to provide the names and addresses of all medical care providers who treated him for PTSD since January 2006.  After securing the necessary release, the RO/AMC should obtain any records which are not already in the claims files.  VA mental health treatment records dating since September 2009 should be obtained from the Seattle Washington Vet Center and VA treatment records dating since April 2006 should be obtained from the VA Puget Sound Health Care System.  In addition, private treatment records dating since March 2011 should be obtained from Dr. John M. Horton who is located at 4033 E. Madison Street, Suite 105, Seattle, Washington 98112.  The RO should also obtain records from the Providence Hospital from November 26-27, 2010, for an anxiety attack, and any relevant records from Katherine L. Byron, N.P.  

4. After all outstanding treatment and SSA records, if any, are associated with the claims file, if the Veteran so desires, he should be afforded a VA examination to determine the current severity of his PTSD symptoms.  The claims file must be provided to the examiner prior to the examination.  All indicated studies and tests deemed necessary by the examiner should be accomplished and all results must be included in the examination report.  A complete rationale for all opinions expressed must be provided.  

The examiner should assign an Axis V diagnosis (GAF score), consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Psychiatric Disorders, and explain what the assigned score represents.  Additionally, the examiner must comment on the Veteran's current level of social and occupational impairment due to his PTSD.  The specific PTSD symptoms which cause social and occupational impairment must be identified and discussed.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

5. After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



